Title: Thomas Jefferson’s Estimate and Plans for Albemarle Academy/Central College, [ca. 18 November 1814]
From: Jefferson, Thomas,Albemarle Academy,Central College
To: 


          
            
            
              
              
          ca. 18 Nov. 1814
          
            
              The walls of the Pavilion are 116.f. running
measure.
              
            
            
              
              Cellar 2. bricks thick, 10
f. high. 24. bricks to a square foot. 24 × 10 × 116 amount to
              27,840. 
              
bricks
              
              27840
              
            
            
              
              Upper walls
23. f. high, 1½ brick thick. 18. bricks to a square foot.
18 × 23 × 116
              48,024
              
              say
              53360
              
            
            
              
              the chimney
              4,752
              
              
              4752
              
            
            
              
              6. pilasters
              1134.
              
              
              1134
              
            
            
              
              
              81,750.
              
bricks
              
              87,086
              
            
            
              
              the necessary Appendix, passage Etc will take (61.f. runng measure, 9 f. high. 1. brick thick)
              6,588
              
            
            
              each Chamber has 36.f. of wall, running measure.
              
            
            
              
              if 10.f. high & 1. brick thick, 10 × 12
× 36. amount to
              4320.
              
bricks.
              
            
            
              
              one half of the
chimney (one chimney serving 2. chambers)
              656
              
            
            
              
              2.
pilasters
              270
              
            
            
              
              
              5246.
              
            
            
              
              but if the walls be 1½ br. thick there must be
added
              2160
              
            
            
              
              
              7406
              
            
            
              20. chambers to each pavilion therefore will
require
              104,920.
              
bricks
              or
              148,120
              
            
            
              
              And a Pavilion with it’s 20.
chambers will take
              192,258
              
              or
              235,206
              
            
          
          
          The method of making a rough estimate, in
Philadelphia, of the cost of a brick dwelling house, finished in a plain way,
is to reckon the Carpenter’s work equal to the
cost of the brick walls, and the Carpenter’s materials and the ironmongery equal also to the cost
of the brickwalls. but in the present case the carpenter’s materials, (timber)
will either be given, or cost very little, and the ironmongery will be little;
I believe therefore the cost of the Carpenter’s materials & ironmongery
need not be stated at more than half the cost of the brickwalls. reckoning
brickwork therefore at 10.D. the thousand,
the cost may be roughly estimated as follows.
          
          
            
              
              
              D
              C
            
            
              Pavilion.
               walls 817. D 50 C Carpenter’s work 817. D 50 C Carpenter’s
materials & ironmongery 408. D 75 C =
              2043.
              75
            
            
              Appendix.
               on the same principles
              164.
              70
            
            
              Chambers.
               each on the same principles costing 131. D 15 C, 20 chambers
will cost
              2623.
              
            
            
              
              the establishment of a Pavilion & 20. Chambers for each
professorship will cost therefore
              4831.
              45
            
          
          but if the brickwork costs 13.D. &
the other work in proportion a pavilion & 20 Dormitories
will cost 6280.89
          
          The estimate above is
made on the supposition that each Professor, with his pupils (suppose 20) shall
have a separate Pavilion of 26. by 34.f. outside, & 24. by 32.f. inside
measure: in which the ground-floor (of 12.f. pitch clear) is to be the
schoolroom, and 2. rooms above (10. f. pitch clear)
and a kitchen & cellar below (7.f. pitch clear) for the use of the
Professor. on each side of the Pavilion are to be 10. chambers, 10. by 14.f. in
the clear & 8.f. pitch, with a fireplace in each, for the students. the
whole to communicate by a colonnade of 8.f. width in the clear. the pilasters,
of brick generally 5½ f. apart from center to center.
          The
kitchen will be 24. by 14. on the back of the building adjacent to the chimney,
with 2. windows looking back. the cellar 24. by 10. also, on the front side,
with 2. windows looking into the colonnade. the Pavilions fronting South should
have their stair-case on the East; those fronting East or West should have the
stairs at the North end of the building, that the windows may open to the
pleasantest breezes.
          Back-yards, gardens, stables,
horselots Etc to be in the grounds adjacent
to the Square, on the outside.
          
           
          
          
            
          
          View at high resolution (2450 x 1758 pixels)
          
          In TJ’s hand to right of preceding drawing:
           there is an error in this Chinese railing the pannels should have been from pilaster to pilaster as is seen in the Pavilion.
          the pilasters in front of the Pavilion are erroneously placed. the two outer should be opposite the corners & the four inner should be equally distanced between them.
           
          
            
          
          View at high resolution (1604 x 2049 pixels)
        